Title: From Thomas Jefferson to Francis Walker Gilmer, 29 November 1820
From: Jefferson, Thomas
To: Gilmer, Francis Walker

Poplar Forest
Nov. 29. 20.I thank you, dear Sir, for the communication of mr Correa’s letter affectionate to us all, which I now return. no foreigner, I believe, has ever carried with him more, or more sincere regrets of the friends he has left behind. as he embraced in his affections our country generally, I hope his kind recollections will efface the little dissatisfactions he felt with our government before they can have any effect on the amities of the two countries. I think the events in Portugal, and possibly the effects of their example on Brazil, may yet disturb his purposes, & perhaps his destinies. while our duties oblige us to wish well to these revolutionary movements, they do not forbid our prayers for their favorable effects on his fortunes; and certainly in spirit he must go with them. ever & affectionately yours.Th: Jefferson